Citation Nr: 1037274	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  06-24 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1974 to July 1982.  
This matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Louisville, Kentucky (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is seeking entitlement to a total disability rating 
based on individual unemployability.  Based upon its review of 
the Veteran's claims file, the Board finds there is a further 
duty to assist the Veteran with his claim therein.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).

A July 2001 VA treatment record indicated that a Social Security 
disability form was filled out and sent to the Veteran.  However, 
there is no indication in the record that the RO has requested 
the Veteran's records from the Social Security Administration 
(SSA).  When VA is on notice that there are SSA records, it must 
obtain and consider them.  See Baker v. West, 11 Vet. App. 
163,169 (1998); Hayes v. Brown, 9 Vet. App. 67, 73-74 (1996); 
Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992).  

Additionally, a July 2001 VA mental health consultation report 
noted that the Veteran was referred to the Department of 
Vocational Rehabilitation and that he appeared satisfied with the 
referral.  When the evidence indicates that the Veteran has been 
seen by the Vocational Rehabilitation and Employment Service, the 
Board is on notice of the existence of those records and is 
obliged to obtain and consider them.  See Moore v. Gober, 10 Vet. 
App. 436 (1997).  Based on the above, the Board finds that a 
remand is warranted in order to attempt to obtain the Veteran's 
Vocational Rehabilitation counseling folder, if it exists.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact SSA for the purpose 
of obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the Veteran's claim for SSA disability 
benefits.  If, after making reasonable 
efforts to obtain the identified records, the 
RO is unable to secure same, the RO must 
notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) notify the 
Veteran that that he is ultimately 
responsible for providing the evidence.  The 
Veteran must then be given an opportunity to 
respond.

2.  The RO must ascertain whether there exist 
any records of the Veteran receiving 
Vocational Rehabilitation counseling.  If so, 
any Vocational Rehabilitation counseling 
file, or other such records, must be obtained 
from the government entity maintaining such a 
file and associated with the claims folder.

3.  The RO must also request that the Veteran 
identify all VA and non-VA medical providers 
who have treated his service-connected 
disabilities.  The RO must then obtain copies 
of the related medical records that are not 
already in the claims file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure the same, the RO 
must notify the Veteran and (a) identify the 
specific records the RO is unable to obtain; 
(b) briefly explain the efforts that the RO 
made to obtain those records; (c) describe 
any further action to be taken by the RO with 
respect to the claim; and (d) that the 
Veteran is ultimately responsible for 
providing the evidence.  The Veteran must 
then be given an opportunity to respond.

4.  After any pertinent outstanding records 
are added to the claims file, the RO must 
readjudicate the Veteran's claim on appeal, 
taking into consideration any newly acquired 
evidence associated with the claims file.  If 
the benefit on appeal remains denied, a 
Supplemental Statement of the Case must be 
provided to the Veteran, which must address 
all of the evidence of record since that 
issue was last adjudicated by the RO.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


